                Case 14-50971-CSS              Doc 616      Filed 09/10/21        Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    ASHINC Corporation, et al. 1,                                  Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                    Debtors.



    CATHERINE E. YOUNGMAN, LITIGATION
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL                              Adv. Proc. No. 13-50530 (CSS)
    COMMITTEE OF UNSECURED CREDITORS OF
    ASHINC CORPORATION, AND ITS AFFILIATED
    DEBTORS

                  Plaintiff,

    BDCM OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., and SPECTRUM
    INVESTMENT PARTNERS, L.P.,

                  Intervenors,

                           v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                  Defendants.




1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.


126128841.1
               Case 14-50971-CSS     Doc 616   Filed 09/10/21   Page 2 of 4




  CATHERINE E. YOUNGMAN, LITIGATION
  TRUSTEE FOR ASHINC CORPORATION, ET AL.,
  AS SUCCESSOR TO BDCM OPPORTUNITY                 Adv. Pro. No. 14-50971 (CSS)
  FUND II, LP, BLACK DIAMOND CLO 2005-1
  LTD., SPECTRUM INVESTMENT PARTNERS,
  L.P., BLACK DIAMOND COMMERCIAL
  FINANCE, L.L.C., as co-administrative agent, and
  SPECTRUM COMMERCIAL FINANCE LLC, as
  co-administrative agent,

                            Plaintiff,

  v.

  YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
  and YUCAIPA AMERICAN ALLIANCE
  (PARALLEL) FUND I, L.P.,

                            Defendants.



       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR ORAL ARGUMENT
              ON SEPTEMBER 14, 2021 AT 10:00 A.M. (EASTERN TIME)




        THE REMOTE HEARING WILL BE CONDUCTED ENTIRELY BY ZOOM
         AND REQUIRES ALL PARTICIPANTS TO REGISTER IN ADVANCE.
                COURTCALL WILL NOT BE USED TO DIAL IN.

   PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING BY
            SEPTEMBER 13, 2021 AT 12:00 P.M. (EASTERN TIME):

https://debuscourts.zoomgov.com/meeting/register/vJItf-ysrz4sHNOILHx76cb52LEaSnF-FZM

       ONCE REGISTERED, PARTIES WILL RECEIVE A CONFIRMATION EMAIL
        CONTAINING PERSONAL LOG-IN INFORMATION FOR THE HEARING.




                                           2
 126128841.1
              Case 14-50971-CSS           Doc 616     Filed 09/10/21    Page 3 of 4




MATTERS GOING FORWARD - ORAL ARGUMENT – Adv. Proc. 13-50530 CSS

1.      Motion of the Litigation Trustee to Permit Registration of Judgment [Docket No. 873; Filed
        on August 10, 2021]

               Related Documents:

                       A.        Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa
                                 American Alliance (Parallel) Fund I, L.P.S Objection to Motion of
                                 the Liquidation Trustee to Permit Registration of Judgment [Docket
                                 No. 874 ; Filed August 23, 2021]

                       B.        Reply In Further Support Of The Litigation Trustee's Motion To
                                 Permit Registration Of Judgment [Docket No. 875; Filed August 30,
                                 2021]

                       C.        Yucaipa American Alliance Fund I, L.P. and Yucaipa American
                                 Alliance (Parallel) Fund I, L.P.’s Request for Oral Argument
                                 [Docket No. 876; Filed September 1, 2021]

                       D.        Notice Of Completion Of Briefing On Motion Of The Litigation
                                 Trustee To Permit Registration Of Judgment [Docket No. 877; filed
                                 September 2, 2021]



                       Status:          This matter will go forward.



MATTERS GOING FORWARD - ORAL ARGUMENT – Adv. Proc. 14-50971 CSS

2.      Motion of the Litigation Trustee to Permit Registration of Judgment [Docket No. 611; Filed
        on August 10, 2021]

               Related Documents:

                       A.        Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa
                                 American Alliance (Parallel) Fund I, L.P.S Objection to Motion of
                                 the Liquidation Trustee to Permit Registration of Judgment [Docket
                                 No. 612; Filed August 23, 2021]

                       B.        Reply In Further Support Of The Litigation Trustee's Motion To
                                 Permit Registration Of Judgment [Docket No. 613; Filed August 30,
                                 2021]


                                                  3
126128841.1
              Case 14-50971-CSS       Doc 616      Filed 09/10/21   Page 4 of 4




                        C.   Yucaipa American Alliance Fund I, L.P. and Yucaipa American
                             Alliance (Parallel) Fund I, L.P.’s Request for Oral Argument
                             [Docket No. 614; Filed September 1, 2021]

                        D.   Notice Of Completion Of Briefing On Motion Of The Litigation
                             Trustee To Permit Registration Of Judgment [Docket No. 615; filed
                             September 2, 2021]

              Status:        This matter will go forward.


Dated: September 10, 2021
       Wilmington, DE
                                           FOX ROTHSCHILD LLP

                                           /s/ Seth A. Niederman
                                           Seth A. Niederman, Esq.
                                           Delaware Bar No. 4588
                                           919 North Market Street, Suite 300
                                           Wilmington, DE 19899-2323
                                           Phone (302) 654-7444/Fax (302) 656-8920
                                           sniederman@foxrothschild.com

                                                   -and-

                                           JOSEPH HAGE AARONSON LLC
                                           Gregory P. Joseph
                                           Douglas J. Pepe
                                           Gila S. Singer
                                           485 Lexington Avenue, 30th Floor
                                           New York, NY 10017
                                           Tel: (212) 407-1200
                                           gjoseph@jha.com

                                                   -and-

                                           ZAIGER LLC
                                           Jeffrey H. Zaiger
                                           432 Park Avenue, Suite 19A
                                           New York, NY 10022
                                           Telephone: (917) 572-7701

                                           Attorneys for Litigation Trustee




                                               4
126128841.1
